Title: To John Adams from Henry Grand, 15 December 1782
From: Grand, Henry
To: Adams, John


Monsieur
Paris ce 15e Decbre 1782

Messieurs Willem & Jan Willinck Nicolas & Jacob van Staphorst & De La Lande & Fynje en me remettant Quatre cens mille Livres m’en faisoient espèrer autant, mais par une Suivante ces Espérances Se Sont évanouies: Je n’ai pas cru, Monsieur, devoir insister, mais seulement me borner à leur représenter que la privation de ces fonds pourroit gêner les opérations de Monsieur Morris.— En effet, j’ai fait dresser un nouvel Etat de Situation, Suivant lequel pour pouvoir accueillir les Traittes connues à ce jour, de Monsieur Morris Sur moi, il me faut plus d’un million & demi.— Je l’ai porte ce matin à Monsieur Franklin que j’ai prévenu depuis longtems de mes besoins: Il doit écrire aujourdhui à Monsieur De Vergennes en conséquence; mais dans l’incertitude de la réponse, & en l’attendant; Son Opinion étoit de faire servir à mes besoins les fonds qui peuvent rester de votre Emprunt en Hollande— Si vous pensés de même, Monsieur, il conviendroit d’écrire en conséquence à ces Messieurs de Hollande, qui sans cela continueront de garder les fonds, ou d’en disposer autrement, & dans ce cas, je me trouverai dans l’alternative cruelle, ou de manquer à mes propres Engagemens, ou à ceux de Monsieur Morris.—
Je vous prie, Monsieur, de vouloir bien me faire savoir vos Intentions, afin que j’écrire ce Soir en Hollande en conséquence.
Je Suis avec Respect / Monsieur / votre très humble & très / obéissant Serviteur
Grand

  
Translation
Sir
Paris, 15 December 1782

Messrs. Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, in remitting me 400,000 livres, led me to expect a further, equivalent sum, but by a subsequent letter these hopes have faded. I did not believe, sir, that I should insist, so I simply explained that the absence of these funds would hinder Mr. Morris in his dealings. Indeed, I had a new account of the situation drawn up, which shows that I shall need more than 1,500,000 if I am to honor Mr. Morris’ bills known to date. This morning I took it to Mr. Franklin, whom I had informed of my needs long ago, and in consequence he is to write to Mr. Vergennes today. In the meantime, as we await the uncertain reply, Mr. Franklin’s opinion is that you should make available to me such funds as may remain from your Dutch loan. If you agree, it would be a good idea to write a letter to this effect to the Dutch bankers, who otherwise might continue to hold on to the funds, or find some other use for them, and in that case I would find myself faced with the cruel alternative of either failing to meet my own commitments or those of Mr. Morris.
I pray, sir, that you will inform me of your intentions so that I can write this evening to Holland in consequence.
I am with respect, sir, your very humble and very obedient servant
Grand

